DETAILED ACTION
This action is responsive to the amendment received 17 June 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objection is withdrawn.  The replacement drawing is fully supported by the originally filed disclosure and is not deemed to add new matter.  Corresponding amendments to the specification are acceptable and do not add new matter.

Claim Rejections - 35 USC § 112
	The prior §112(b) rejections have been overcome by amendment and are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See discussion below.
s 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first charge adhesive layer being graphene oxide and the second charge adhesive layer being montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), but does not reasonably provide enablement for all known and unknown materials that can be charged.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lower first charge adhesive layer being graphene oxide, the lower second charge adhesive layer being montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), the upper first charge adhesive layer being PEI, and the upper second charge adhesive layer being montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), but does not reasonably provide enablement for all known and unknown materials that can be charged.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
With respect to claim 1, the specification only discloses the two charge adhesive layers are a combination of graphene oxide and one of montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), however the claims presently encompass all known and unknown materials (i.e. all inorganic, organic, polymers, metals, alloys, oxides, semiconductors, composites, etc.) and combinations thereof while Applicant has only contemplated and provided details of a process wherein one of the layers is graphene oxide and the other layer may be montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN).  The specification only provides support for using graphene oxide with one of montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN).  There is no written description support for nor has Applicant demonstrated possession of a method using any other materials and combinations thereof aside from the specific materials noted above. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). The claims are presently broad enough to encompass forming any/all materials and any/all combinations Trustees of Boston Univ. v. Everlight Electronics Co., 896 F.3d 1357 (Fed. Cir., 2018).  Claims 1 and 11 presently encompasses subject matter that is not disclosed nor contemplated by Applicant and would give Applicant a monopoly on materials and combinations thereof that Applicant has not demonstrated possession of.  The claims must be commensurate in scope with what is disclosed in the specification and the specification must provide support for the full scope of the claimed invention.  Amending claim 1 with the limitations of claims 2 and 3 and claim 11 with the limitations of claims 12 and 13 will overcome these rejections.
Addressing the issues above should place the application in condition for allowance.
Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.  First, Applicant argues (p. 9) that because they broadly described the layers without reciting specific materials then they must somehow have support for all materials.  Further still, Applicant seems to argue that because they used “may” when disclosing specific, working, materials and also disclosed several deposition techniques then they must have support for broadly claiming all materials.  The Examiner is not persuaded.  Simply because Applicant broadly drafted claims which encompass all materials and combinations thereof, and similarly chose to broadly describe layers as a first or second layer, etc., in the specification does not mean there is broad support for the full scope of the claims nor does that demonstrate possession of all materials and combinations thereof.  Also, Applicant should recognize that different deposition processes does not mean different materials and any given material may be deposited by a plurality of techniques.  Further still, paras. 55 and 58 are apparently drawn to solution deposition techniques for the materials recited in claims 2, 3, 12, and 13 while paras. 56 and 59 are drawn to forming charged layers of the same.  Applicant only discloses combinations using the specific materials recited in claims 2, 3, 12, and 13.  No other specific materials or charged combinations thereof are disclosed.  The independent claims broadly encompass all materials and charged combinations thereof.  Also see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  The court found that the claim covered all ways of performing a processes however, the specification provided only one method for performing said process, and there was no evidence that the specification contemplated a more generic way of performing all such processes. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.”  
Applicant argues (p. 10) the claims cannot be limited to what is actually disclosed in the specification, that the specification cannot be read into the claims, examples in a specification do not limit the claims, and that the disclosure of multiple examples is not exhaustive nor exclusive.  The Examiner is not persuaded.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  The specification only discloses how to make or use the invention when forming charged layer combinations including the graphene oxide, one of montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN), and also PEI.  Claims 1 and 11 are not limited to any of these materials.  The claims broadly encompass all known and unknown materials, materials that have not been invented or discovered yet, even materials that may not work properly or that Applicant has not yet determined how to make other materials work properly in their process.  Applicant does not have possession of all known and unknown materials nor corresponding methods for forming charged layers thereof.  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." (emphasis added) In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Also see Trustees of Boston Univ. v. Everlight Electronics Co., 896 F.3d 1357 (Fed. Cir., 2018).  Also see D Three Enterprises LLC v. SunModo Corp., 890 F. 3d 1042 - (Fed. Cir. 2018) wherein boilerplate language (noting Applicant’s reliance on para. 135, remarks, p. 10) is not sufficient to show adequate disclosure of the claimed invention. 
Next, Applicant argues (p. 11) there would not be undue experimentation to enable one to practice the full scope of the claimed invention using any materials and charged combinations thereof since Applicant discloses a plurality of deposition techniques.  Reciting a plurality of deposition techniques does not mean the invention can be practiced with an infinite number of possible materials and combinations thereof.  Practicing a method encompassing essentially an infinite number of possible materials and charged combinations thereof would be undue experimentation.  A plurality of deposition techniques does not mean a plurality of different materials, and a particular material may be deposited by a plurality of different techniques.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822